537 U.S. 1025
KASIv.ANGELONE, DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS.
No. 02-7153 (02A369).
Supreme Court of United States.
November 14, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.


2
C. A. 4th Cir. Application for stay of execution of sentence of death, presented to THE CHIEF JUSTICE, and by him referred to the Court, denied. Certiorari denied. JUSTICE STEVENS and JUSTICE GINSBURG would grant the application for stay of execution. Reported below: 300 F. 3d 487.